Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Final office action is in response to applicant’s amendments/remarks filed on 3/15/2022.

Claim Status:
Amended claims: 1, 4, 9, and 12

Pending claims : 1-15.

	


Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for a preset security for user transactions with entities having internal dynamic behavior data.  
[Step-2A]-Prone One: The claim 1 is then analyzed to determine whether it is directed to a judicial exception: The claim recites the limitations to: 
	a plurality of entities, wherein each of the entities involved in a transaction requested …hosts its own tracking agent comprising at least one … configured to capture its own behavior data and to generate a set of locality-sensitive-hashing hashes from each of said behavior data, said system comprising: 
	a …usage patterns, said system … …said tracking agent is configured to compute a similarity score for each of the entities involved in the transaction, based on both said usage patterns and the set of generated locality-sensitive-hashing hashes, said system … …, based on a subset of the computed similarity scores, is configured 15to 
	apply a preset security action to the transaction, wherein each of said behavior data reflects the internal dynamic behavior of the entity that captured it and takes into account at least one item of the group comprising: 
	internal call graph 20generated during execution of said entity,
	 internal stack traces generated during execution of said entity, 
	functions called internally during execution of said entity, 
	type of output parameters of the functions called internally during execution of said entity,
	 size 25of output parameters of the functions called internally during execution of said entity and 
	value of output parameters of the functions called internally during execution of said entity.  

The claimed method/system simply describes series of steps for a preset security for user transactions with entities having internal dynamic behavior data.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting a system and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a system and computer network to perform the steps. The system/processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a system/processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the system/processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including independent claim 9.  
Furthermore, the dependent claims 2-8 and 10-15 do not resolve the issues raised in the independent claims. The dependent claims 2-8 and 10-15 are directed towards using the controller agent, configured to compute said similarity scores and to apply the preset security 15action and at least one of said entities is configured to compute a similarity score and to apply the preset security 20action.  These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	Accordingly, the dependent claims 2-8 and 10-15 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hajmasan et al (US 2017/0024561 A1) in view of Hoffman (US 11288666 B1), and SAXENA et al (US 2012/0005169 A1).

	Ref claim 1, Hajmasan disclose a system including a plurality of entities, wherein each of the entities involved in a transaction configured 5to capture its own behavior data,  said system comprising: a repository  that stores usage patterns, said system by way of said tracking agent (para [0006]; via a host system configured to execute an entity manger and heuristic engine …to organize a collection of monitored executable entities into a plurality of entity groups) 10configured to 
	compute a similarity score for each of the entities involved in the transaction, based on both said usage patterns and the set of generated locality-sensitive-hashing hashes, said system, by way of said tracking agent, based on a subset of the computed similarity scores (para [0032], fig. 1; via a client system 10 protected from computer security threat…requiring computer security protection…[0068-72], figs 11-12; via a set of scores associated with each group…when scoring engine 48 receives a scoring alert 50…[0073]; via  determine whether scoring alert 50 was generated by a group heuristic [i.e., …a group of entities being malicious]), is configured 15to: 
	apply a preset security action to the transaction, wherein each of said behavior data reflects the internal dynamic behavior of the entity that captured it and takes into account at least one item of the group (para [0089]; via conventional computer system may detect individual malicious entities and may take anti-malware action against such entity in isolation from other entities) comprising: 
	internal call graph 20generated during execution of said entity, internal stack traces generated during execution of said entity, functions called internally during execution of said entity, type of output parameters of the functions called internally during execution of said entity, size 25of output parameters of the functions called internally during execution of said entity and value of output parameters of the functions called internally during execution of said entity (para [0088-89]; via using malware detection heuristics which detect a particular sequence….take anti-malware action only against the respective suspect entity to prevent false-positive malware identification [implied preset security]). 
	Hajmasan does not explicitly disclose a user hosts its own tracking agent comprising at least one hardware processor.
	However, Hoffman being in the same field of invention discloses a user hosts its own tracking agent comprising at least one hardware processor (abst.; via a method and a system for conducting a financial transaction a user selecting…col. 13, lines 20-27; via the method of invention invoking a rule-module…invoking an intelligent tracking and extrapolating agent…an automated customer notification program...figs. 10-21; via computer processors).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the features mentioned by Hajmasan to include the disclosures as taught by Hoffman to facilitate a more secure and efficient system with a user hosting a tracking agent.
	Hajmasan does not explicitly disclose the step to generate a set of locality-sensitive- hashing hashes from each of said behavior data.
	However, SAXENA being in the same field of invention discloses the step to generate a set of locality-sensitive- hashing hashes from each of said behavior data (Abst. fig. 1, and para [0018-0033] and [0063-0067]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the features mentioned by Hajmasan to include the disclosures as taught by Saxena to facilitate a more secure and efficient system.
	Ref claim 2, Hajmasan discloses the system according to claim 1, wherein said preset action is at least one of the group comprising: letting the transaction run, blocking the transaction, deflecting execution of the transaction to legitimate-5looking entities, sending an alert signal to a remote system, providing the user with a warning message, or logging a security alert (para [0089]; via conventional computer system may detect individual malicious entities and may take anti-malware action against such entity in isolation from other entities).
	Ref claim 3, Hajmasan discloses the system according to claim 1, wherein the 10system comprises a controller agent (14), wherein each of said entities is configured to send its captured behavior data to the controller agent and wherein the controller agent is configured to compute said similarity scores and to apply the preset security 15action (para [0032], fig. 1; via a client system 10 protected from computer security threat…requiring computer security protection…[0068-72], figs 11-12; via a set of scores associated with each group…when scoring engine 48 receives a scoring alert 50…[0073]; via  determine whether scoring alert 50 was generated by a group heuristic [i.e., …a group of entities being malicious]).
	Ref claim 4, Hajmasan discloses the system according to claim 1, wherein at least one of said entities is configured to compute a similarity score and to apply the preset security 20action (para [0032], fig. 1; via a client system 10 protected from computer security threat…requiring computer security protection…[0068-72], figs 11-12; via a set of scores associated with each group…when scoring engine 48 receives a scoring alert 50…[0073]; via  determine whether scoring alert 50 was generated by a group heuristic [i.e., …a group of entities being malicious]).
	Ref claim 5, Hajmasan discloses the system according to claim 1, wherein said behavior data takes into account execution duration (para [0089]; via conventional computer system may detect individual malicious entities and may take anti-malware action against such entity in isolation from other entities).
	25 Ref claim 6, Hajmasan discloses the system according to claim 1, wherein said behavior data takes into account at least one item of the group comprising: communication protocol used for incoming message, communication protocol used for outgoing message, execution time, country where the 30entity is running (para [0032], fig. 1; via a client system 10 protected from computer security threat…requiring computer security protection…[0068-72], figs 11-12; via a set of scores associated with each group…when scoring engine 48 receives a scoring alert 50…[0073]; via  determine whether scoring alert 50 was generated by a group heuristic [i.e., …a group of entities being malicious]).  
	Ref claim 7, Hajmasan discloses the system according to claim 1, wherein said entities are software services, software micro-services or hardware devices (para [0032], fig. 1; via a client system 10 protected from computer security threat…requiring computer security protection…[0068-72], figs 11-12; via a set of scores associated with each group…when scoring engine 48 receives a scoring alert 50…[0073]; via  determine whether scoring alert 50 was generated by a group heuristic [i.e., …a group of entities being malicious]). 
	5 Ref claim 8, Hajmasan discloses in view of Hoffman and SAXENA, the system according to claim 1, 
	However, SAXENA, specifically discloses, wherein each of said usage patterns comprise a transaction type and at least one entry which is allocated to one of said entities and which comprises at least one reference locality-sensitive-hashing hash (Abst. fig. 1, and  para [0018-33] and [0063-0067]).
Claim 9 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
Claim 10 is rejected as per the reasons set forth in claim 2
Claim 11 is rejected as per the reasons set forth in claim 3
Claim 12 is rejected as per the reasons set forth in claim 4
Claim 13 is rejected as per the reasons set forth in claim 5
Claim 14 is rejected as per the reasons set forth in claim 6
Claim 15 is rejected as per the reasons set forth in claim 7
Response to Arguments

Applicant's arguments filed on 03/15/2022 have been fully considered and they are deemed to be non-persuasive:
Response to Applicant’s arguments with respect to the 35 USC 103 rejection is addressed in the above rejection with new art for the amended limitations.   
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous action have been fully considered but they are not persuasive.  
Applicant argues further in substance that "The claims are Not Directed to an Abstract Idea and the claims Recite ‘Significantly More’ than abstract idea”.



In response:

Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance [2019-PEG].  
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of the previous action was a direct result of the Supreme Court's decision in Alice Corp. Pty. Ltd v. CLS Bank I'ntl. 573 U.S. (2014); Under Alice. 

Applicant argues in substance that Applicant has amended claim 1 & 9 to recite structure of at least one hardware processor for executing the method… … These hardware elements are specifically adapted for the invention. 
	Accordingly, Applicant respectfully asserts that claims 1 and 9 now recite sufficient structure in a manner that imposes a meaningful limit, thereby transforming the claim into a patent eligible application of an abstract idea.”
	Examiner respectfully disagrees.  As told above, the system/processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. … When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible.

Applicant’s arguments with respect to the 35 USC § 103 rejections have been considered but are moot in view of the new grounds of rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Horenbeeck et al (US 9, 960, 975 B1) discloses Analyzing Distributed Datasets.
Yadav et al (US 2020/0351095 A1) discloses Decentralized trust using Blockchain for tracking and Validation of Voice Communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

      /HATEM M ALI/
Examiner, Art Unit 3691



/HANI M KAZIMI/Primary Examiner, Art Unit 3691